*By the Court.
The act of rendering judgment on a verdict is not a ministerial but a judicial act, requiring consideration and discretion. The omission of Baker, as justice of the peace, to fender a judgment on the verdict, within the proper time, was a failure on his part to perform a judicial act required by law, but does not constitute a breach of his bond conditioned that he “shall well and truly perform every ministerial act that is enjoined ■•upon him by law, and by virtue of said office.”

Judgment affirmed.